                Case 19-11299-LSS             Doc 220        Filed 08/01/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )          Chapter 11
                                                    )
SPORTCO HOLDINGS, INC., et al.,1                    )          Case No. 19-11299 (LSS)
                                                    )
                          Debtors.                  )          Jointly Administered
                                                    )
                                                    )          Re: Docket Nos. 8, 51, 160 and 209

                         NOTICE OF FILING OF REVISED PROPOSED
                         CLEAN AND BLACKLINE FINAL DIP ORDER

         PLEASE TAKE NOTICE that on June 10, 2019, the above-captioned debtors and debtors

in possession (the “Debtors”) filed the Motion of Debtors for Entry of Interim and Final Orders

(I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic

Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 8] (the

“DIP Motion”) with the United States Bankruptcy Court for the District of Delaware (the

“Court”).

         PLEASE TAKE FURTHER NOTICE that on June 13, 2019, the Court entered the

Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the

Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative

Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying




1 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC, 29036.




69915383.1
              Case 19-11299-LSS          Doc 220      Filed 08/01/19   Page 2 of 3



Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.

51] (the “Interim Order”).

         PLEASE TAKE FURTHER NOTICE that on July 16, 2019, the Court entered the Bridge

Order Amending the Court’s Interim Order (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and

Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the

Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)

Granting Related Relief [Docket No. 160].

         PLEASE TAKE FURTHER NOTICE that on July 29, 2019, the Court entered the Second

Bridge Order Amending the Court’s Interim Order (I) Authorizing the Debtors to Obtain

Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens

and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection

to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and

(VII) Granting Related Relief [Docket No. 209].

         PLEASE TAKE FURTHER NOTICE that the Debtors received responses, comments, or

objections to the proposed form of final order (the “Final Order”) approving the DIP Motion

from the Office of the United States Trustee, the Official Committee of Unsecured Creditors, and

the Second Priority Agent (collectively, the “Responding Parties”).

         PLEASE TAKE FURTHER NOTICE that the Debtors and the DIP Lender have revised

the Final Order to resolve most of the issues raised by the Responding Parties. A copy of the

current draft of the Final Order is attached hereto as Exhibit A.      For the convenience of the

Court and other interested parties, a blackline comparison of the Final Order against the Interim

Order is attached hereto as Exhibit B.

                                                  2

69915383.1
              Case 19-11299-LSS       Doc 220       Filed 08/01/19   Page 3 of 3



         PLEASE TAKE FURTHER NOTICE that the final hearing on the DIP Motion (the

“Final Hearing”) scheduled for August 6, 2019 at 10:00 a.m. will go forward. The Debtors will

continue their good faith efforts to resolve any remaining outstanding issues raised by the

Responding Parties in advance of the Final Hearing.

Dated: August 1, 2019                   POLSINELLI PC
       Wilmington, Delaware
                                        /s/ Christopher A. Ward
                                        Christopher A. Ward (Del. Bar No. 3877)
                                        Brenna A. Dolphin (Del. Bar No. 5604)
                                        222 Delaware Avenue, Suite 1101
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 252-0920
                                        Facsimile: (302) 252-0921
                                        Email:      cward@polsinelli.com
                                                    bdolphin@polsinelli.com

                                        -and-

                                        MCDERMOTT WILL & EMERY LLP
                                        Timothy W. Walsh (admitted pro hac vice)
                                        Darren Azman (admitted pro hac vice)
                                        Riley T. Orloff (admitted pro hac vice)
                                        340 Madison Avenue
                                        New York, New York 10173-1922
                                        Telephone: (212) 547-5400
                                        Facsimile: (212) 547-5444
                                        Email:     twwalsh@mwe.com
                                                   dazman@mwe.com
                                                   rorloff@mwe.com

                                        Counsel to the Debtors and
                                        Debtors in Possession




                                                3

69915383.1
